
	

113 HR 27 IH: Small Supplier Fairness in Bidding Competition Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 the Judiciary, and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the Medicare competitive acquisition program for durable medical equipment and
		  prosthetics, orthotics, and supplies (DMEPOS), and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Supplier Fairness in Bidding
			 Competition Act of 2013.
		2.Repeal of
			 Medicare DMEPOS competitive acquisition program
			(a)In
			 generalSection 1847 of the Social Security Act (42 U.S.C.
			 1395w–3) is repealed.
			(b)Effective
			 date
				(1)In
			 generalThe repeal made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				(2)Impact on
			 current contractsIn the case of any contract awarded under
			 section 1847 of the Social Security Act before the date of the repeal of such
			 section—
					(A)the contract is
			 terminated;
					(B)no payment shall
			 be made under title XVIII of such Act on or after the date of the enactment of
			 this Act based on such a contract; and
					(C)to the extent that
			 any damages may be applicable as a result of the termination of such contracts,
			 such damages shall be payable from the Federal Supplementary Medical Insurance
			 Trust Fund under section 1841 of such Act.
					(3)ConstructionNothing
			 in this subsection shall be construed to provide an independent cause of action
			 or right to administrative or judicial review with regard to the termination
			 provided under this subsection.
				(c)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Administrator of the Centers for Medicare & Medicaid Services shall submit
			 to the Committee on Small Business of the House of Representatives and the
			 Committee on Small Business and Entrepreneurship of the Senate a report
			 providing an analysis of the impact of competitive bidding on small clinical
			 laboratories.
			3.Small business
			 advocacy review panelsSection
			 609(d) of title 5, United States Code, is amended—
			(1)in paragraph (2),
			 by striking at the end and;
			(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(4)the Centers for Medicare & Medicaid
				Services of the Department of Health and Human Services (solely with respect to
				its capacity to issue rules governing the Medicare part B fee schedule for
				clinical laboratory
				services).
					.
			
